Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.

Claims
Claims 1,12, and 20 have been amended. Claims 1-20 are pending and rejected in the application.  

Applicant Argues: 
That is, the data split of Basu is manually adjusted, which is different than “determining a suggested split of the data exchange based on processing, by using a machine learning technique, the data exchange, the historical data exchange information,” and at least some of the prior splits performed by the at least three entities, as recited in amended claims 1, 12, and 20.

Examiner Responds:
Applicant's 35 USC § 103 arguments, noted above, with respect to Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chougule et al. U.S. Patent Publication (2017/0193468; hereinafter: Chougule) in view of Basu et al. U.S. Patent Publication (2015/0206245; hereinafter: Basu, in IDS filed September 10, 2020) and further in view of Maggioncalda et al. U.S. Patent Publication (2002/0138386; hereinafter: Maggioncalda, in IDS filed September 10, 2020) and further in view of Davis U.S. Patent Publication (2016/0117651; hereinafter: Davis)


Claims 1, 12, and 20
As to claims 1, 11, and 20, Chougule discloses a client device comprising: 
a user interface (paragraph[0052], “The peer-to-peer mobile payment app may provide an interface for users in the payment group to negotiate and agree to a payment arrangement…etc.”); 
a communications module (paragraph[0052] “Payment transaction requests may be generated based on the payment arrangement to be processed by the payment provider server 170. In an embodiment, the payment transaction requests may be stored temporality at the user device when network connectivity is not available. The payment transaction requests may later be communicated to the payment provider server 170 when network connection becomes available…etc.”); 
at least one input device (figure 1, paragraph[0052], “As noted above, user device 110 may execute process 200 to initiate and establish a payment group via short-range wireless communication...etc.”); 
at least one memory storing instructions(paragraph[0061], “Computer system 400 performs specific operations by processor 412 and other components by executing one or more sequences of instructions contained in system memory component 414…etc.”); and 
at least one hardware processor interoperably coupled with the at least one memory, the at least one input device, and the communications module, wherein the instructions instruct the at least one hardware processor to perform operations comprising (paragraph[0063], “execution of instruction sequences to practice the present disclosure may be performed by computer system 400. In various other embodiments of the present disclosure, a plurality of computer systems 400 coupled by communication link 418 to the network (e.g., such as a LAN, WLAN, PTSN, and/or various other wired or wireless networks, including telecommunications, mobile, and cellular phone networks) may perform instruction sequences to practice the present disclosure in coordination with one another…etc.”): 
receiving a data exchange request comprising a data exchange associated with a total value of a service or a good (paragraph[0034]-paragraph[0035], “In another example, the user 105 may input that the peer-to-peer payment is for splitting a restaurant bill among four different users (including the user 105). The user 105 may input one or more user names, mobile phone numbers, and/or contact information of the nearby users with whom the user 105 intends to implement payment transactions. For example, the user 105 may select one or more users from the user 105's contact list…etc.”), 
retrieving historical data exchange information and prior splits performed by at least three entities, associated with the data exchange request (paragraph[0047, “Based on the history of those other payment groups, and in some cases user-specified preferences, the peer-to-peer mobile payment app may determine the current payment group will likely prefer for user C to pay for the current bill. This determination may in some cases be based on user C consistently paying for the bill in prior groups; user A, user B, and user C rotating payment of the bill in prior groups, other detected patters, and/or user-specified rules….etc.”).
determining a suggested split of the data exchange based on processing the data exchange, the historical data exchange information and at least some of the prior splits performed by the at least three entities(paragraph[0047, “Based on the history of those other payment groups, and in some cases user-specified preferences, the peer-to-peer mobile payment app may determine the current payment group will likely prefer for user C to pay for the current bill. This determination may in some cases be based on user C consistently paying for the bill in prior groups; user A, user B, and user C rotating payment of the bill in prior groups, other detected patters, and/or user-specified rules….etc.”).  

However, Chougule does not appear to explicitly disclose
by using a machine learning technique
presenting, via the user interface, an interactive visualization representing the suggested split of the data exchange, the interactive visualization comprising a chart comprising a total value of the data exchange divided into a plurality of value areas, wherein each value area is associated with a particular corresponding entity, wherein each of the plurality of value areas are associated with a value representing a portion of the total value of the data exchange, wherein each of the plurality of value areas are represented as a separate portion of the chart corresponding to a proportional amount of the total value of the data exchange represented by the value area of the portion, wherein an interior of each value area is associated with a first selectable control, and wherein edges within the chart connecting pairs of portions are each associated with a second selectable control, 
detecting, via the at least one input device, an input associated with a selection of a particular edge connecting a first and second value area, 
in response to the selection of the particular edge: 
locking each value area included in the chart not connected to the particular edge at a current value associated with each non-connected value area, wherein locking the non- connected value areas causes the portions associated with each value area to remain unchanged until unlocked, 
locking a combined value area associated with the first and second value areas in the chart represented by portions representing the first and second value areas, where the combined value area represents a combination of a value associated with the first value area and a value associated with the second value area at time of the input associated with the selection of the particular edge, and wherein locking the combined value area comprises locking a total value of the first and second value areas at the time of the input associated with the selection of the particular edge,
detecting, via the at least one input device, movement input associated with a movement of the particular edge, and 
in response to detecting the movement input, modifying a value associated with each of the first and second value areas in the chart without modifying the combined value area of the first and second value areas at the time of the input associated with the selection of the particular edge, wherein the particular edge between the first and second value areas is moved within the combined value area to illustrate the first value area and the second value area after the modification.

However, Basu discloses presenting, via the user interface, an interactive visualization representing the suggested split of the data exchange, the interactive visualization comprising a chart comprising a total value of the data exchange divided into a plurality of value areas(figure 5a, paragraph[0021], “portfolio optimizer interface consisting of dynamic slider bars, where the allowable range on each slider is calculated on the fly based on holdings constraints and other user input…etc.”), wherein each value area is associated with a particular corresponding entity (paragraph[0021], “Within implementations, the DPST may provide a client calculator component that brings together in one place all five drivers of fixed income, e.g., total return (yield), roll, yield change, defaults (net of recovery) and exchange rate effects…etc.”), wherein each of the plurality of value areas are associated with a value representing a portion of the total value of the data exchange (paragraph[0097], “FIGS. 5A-5B provides exemplary user interface diagrams illustrating exemplary scenarios of portfolio simulations for different investment objectives within embodiments of the DPST. In one implementation, when the user may desire to generate a fixed-income portfolio which gives me a 3% annualized return, the user may configure the 3% return with a sliding bar 503. In one implementation, the user may configure the interest rates rise by 200 bps…etc.”), wherein each of the plurality of value areas are represented as a separate portion of the chart corresponding to a proportional amount of the total value of the data exchange represented by the value area of the portion (figure 5b, paragraph[0031], “In one implementation, the user 220 may optionally submit user objective parameters, portfolio constraints (e.g., minimum or maximum weight, etc.) 209 to the DPST server 210. In another implementation, the DPST server 210 may calculate performance range to set ranges for sliding bar widgets 206 (e.g., see FIGS. 3B-3C), and return the UI widgets 207 (e.g., sliding bar, etc.) with customized ranges to the user device, e.g., see 503, 505 in FIGS….etc.”), wherein an interior of each value area is associated with a first selectable control, and wherein edges within the chart connecting pairs of portions are each associated with a second selectable control(Figure 5b, paragraph[0097]-paragraph[0098], “FIGS. 5A-5B provides exemplary user interface diagrams illustrating exemplary scenarios of portfolio simulations for different investment objectives within embodiments of the DPST. In one implementation, when the user may desire to generate a fixed-income portfolio which gives me a 3% annualized return, the user may configure the 3% return with a sliding bar 503….etc.”); 
detecting, via the at least one input device, an input associated with a selection of a particular edge connecting a first and second value area (Figures 5a and 5b, paragraph[0021] and paragraph[0097]-paragraph[0098], “Continuing on with FIG. 5B, if the user slides the duration bar to the left generates a portfolio with same level of target return but much lower interest rate sensitivity (duration), e.g., 505. The new portfolio may shift allocation from US Treasury & Corporate bonds to assets such as US Agg and Global Agg, which has relatively lower duration…etc.”). 
detecting, via the at least one input device, movement input associated with a movement of the particular edge(Figures 5a and 5b, paragraph[0021] and paragraph[0097]-paragraph[0098], “Continuing on with FIG. 5B, if the user slides the duration bar to the left generates a portfolio with same level of target return but much lower interest rate sensitivity (duration), e.g., 505. The new portfolio may shift allocation from US Treasury & Corporate bonds to assets such as US Agg and Global Agg, which has relatively lower duration…etc.”); and 
in response to detecting the movement input, modify a value associated with each of the first and second value areas in the chart without modifying the combined value area of the first and second value areas at the time of the input associated with the selection of the particular edge (figures 5a and 5b, paragraph[0098], “if the user slides the duration bar to the left generates a portfolio with same level of target return but much lower interest rate sensitivity (duration), e.g., 505. The new portfolio may shift allocation from US Treasury & Corporate bonds to assets such as US Agg and Global Agg…etc.”), wherein the particular edge between the first and second value areas is moved within the combined value area to illustrate the first value area and the second value area after the modification(figures 5a and 5b, paragraph[0098], “if the user slides the duration bar to the left generates a portfolio with same level of target return but much lower interest rate sensitivity (duration), e.g., 505. The new portfolio may shift allocation from US Treasury & Corporate bonds to assets such as US Agg and Global Agg…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Chougule with the teachings of Basu to enter values in an interface for graph visualization which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Chougule with the teachings of Basu to have a calculator that can equip users with a clearer grasp over the many interrelationship underlying fixed income assets and allow users to derive portfolio-level implications from their bond market views (Basu: paragraph[0018]).

The combination of Chougule and Basu do not appear to explicitly disclose
by using a machine learning technique
in response to the selection of the particular edge: 
locking each value area included in the chart not connected to the particular edge at a current value associated with each non-connected value area, wherein locking the non- connected value areas causes the portions associated with each value area to remain unchanged until unlocked; 
locking a combined value area associated with the first and second value areas in the chart represented by portions representing the first and second value areas, where the combined value area represents a combination of a value associated with the first value area and a value associated with the second value area at time of the input associated with the selection of the particular edge, and wherein locking the combined value area comprises locking a total value of the first and second value areas at the time of the detected input associated with the selection of the particular edge;

However, Maggioncalda discloses in response to the selection of the particular edge: 
locking each value area included in the chart not connected to the particular edge at a current value associated with each non-connected value area, wherein locking the non- connected value areas causes the portions associated with each value area to remain unchanged until unlocked (paragraph[0292] and paragraph[0294], “the user has constrained the allocation of wealth to financial product 1723 to 18%. According to the embodiment depicted, after the graphical segment is locked (step 1830)…etc.”); 
locking a combined value area associated with the first and second value areas in the chart represented by portions representing the first and second value areas, where the combined value area represents a combination of a value associated with the first value area and a value associated with the second value area at time of the input associated with the selection of the particular edge(paragraph[0292] “At step 1830, when the resizing is complete, the value associated with the graphical segment is locked…etc.” ), and wherein locking the combined value area comprises locking a total value of the first and second value areas at the time of the input associated with the selection of the particular edge (paragraph[0294], “In this example, the user has constrained the allocation of wealth to financial product 1723 to 18%. According to the embodiment depicted, after the graphical segment is locked (step 1830), a lock 1950 is displayed to remind the user of the constraint…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Chougule with the teachings of Basu and Maggioncalda to lock entered values which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Chougule with the teachings of Basu and Maggioncalda to advise users regarding feasible and optimal portfolio allocations among a set of available financial products and a user interface (Maggioncalda: paragraph[0004]). 

The combination of Chougule, Basu, and Maggioncalda do not appear to explicitly disclose by using a machine learning technique.

However, Davis discloses by using a machine learning technique (paragraph[0251], “The system 100 can train the machine-learning model based on several factors, including words in electronic messages associated with the user, the length of the messages, the frequency of communications for the user, the types of actions taken, etc. The machine-learning model can generate a prediction algorithm for computing the probability of a user undergoing a particular event. If the user's probability score is above a provided threshold score, the system 100 can predict that the user is undergoing an event…etc.” and paragraph[0259]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Chougule with the teachings of Basu, Maggioncalda, and Davis to have machine learning which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Chougule with the teachings of Basu, Maggioncalda, and Davis to improve the ease and convenience of electronic payment transactions (Davis: paragraph[0002]). 

Claim 2 
As to claim 2, the combination of Chougule, Basu, Maggioncalda, and Davis discloses all the elements in claim 1, as noted above, and Chougule further disclose wherein the client device comprises a mobile device (paragraph[0044], “For example, the peer-to-peer mobile payment app may provide an interface in each of the participating devices that allows the users to determine a payment arrangement…etc.”).

Claims 3 and 13 
As to claims 3 and 13, the combination of Chougule, Basu, Maggioncalda, and Davis discloses all the elements in claim 2, as noted above, and Chougule further disclose wherein the at least one input device comprises a touchscreen, where the input represents a touch-based input (paragraph[0040], “the user 105 and the intended users may be instructed to perform a certain gesture on the touch screens of the respective mobile devices…etc.”).

Claims 4 and 14
As to claims 4 and 14, the combination of Chougule, Basu, Maggioncalda, and Davis discloses all the elements in claim 3, as noted above, and Basu further disclose wherein the detected movement input is detected while the input associated with the selection of the particular edge is maintained (paragraph[0028] and paragraph[0120], “touch interfaces…etc.”).

Claims 5 and 15
As to claim 5, the combination of Chougule, Basu, Maggioncalda, and Davis discloses all the elements in claim 1, as noted above, and Basu further disclose wherein presenting the interactive visualization further comprises presenting an interactive slider presented adjacent to and separate from the interactive visualization of the chart, the interactive slider providing a plurality of sliders, each slider corresponding to one of the plurality of value areas(Figure 5b, paragraph[0028] and paragraph[0097]-paragraph[0098]).
.
Claims 6 and 16
As to claims 6 and 16, the combination of Chougule, Basu, Maggioncalda, and Davis discloses all the elements in claim 5, as noted above, and Basu further disclose wherein presenting the interactive visualization further comprises presenting an interactive slider presented adjacent to and separate from the interactive visualization of the chart, the interactive slider providing a plurality of sliders, each slider corresponding to one of the plurality of value areas (figures 5a and 5b, paragraph[0097]-paragraph[0098]).

Claims 8 and 18
As to claims 8 and 18, the combination of Chougule, Basu, Maggioncalda, and Davis discloses all the elements in claim 1, as noted above, and Basu further disclose wherein, after modifying the value associated with each of the first and second value areas in response to the detected movement input, the combined value area of the modified values of the first and second value areas matches the combined value area of first value area and the second value area at the time of the input associated with the selection of the particular edge (figures 5a and 5b, paragraph[0021] and paragraph[0097]-paragraph[0098]).


Claims 9 and 19
As to claims 9 and 19, the combination of Chougule, Basu, Maggioncalda, and Davis discloses all the elements in claim 1, as noted above, and Basu further disclose wherein the operations comprise: detecting an end of the input associated with the selection of the particular edge(figures 5a and 5b, paragraph[0021] and paragraph[0097]-paragraph[0098]); and in response to detecting the end of the input associated with the selection of the particular edge, unlocking each value area not connected to the particular edge and unlock the combined value area associated with the first and second value areas(figures 5a and 5b, paragraph[0021] and paragraph[0097]-paragraph[0098]).

Claim 10
As to claim 10, the combination of Chougule, Basu, Maggioncalda, and Davis discloses all the elements in claim 1, as noted above, and Connors further disclose wherein the detected movement input comprises a dragging touch-based input (paragraph[0036]).

Claim 11
As to claim 11, the combination of Chougule, Basu, Maggioncalda, and Davis discloses all the elements in claim 1, as noted above, and Basu further disclose wherein the chart comprises a bar graph (paragraph[0045], “to calculate expected returns for the page Bar Chart…etc.”).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chougule et al. U.S. Patent Publication (2017/0193468; hereinafter: Chougule) in view of Basu et al. U.S. Patent Publication (2015/0206245; hereinafter: Basu, in IDS filed September 10, 2020) and further in view of Maggioncalda et al. U.S. Patent Publication (2002/0138386; hereinafter: Maggioncalda, in IDS filed September 10, 2020) and further in view of Davis U.S. Patent Publication (2016/0117651; hereinafter: Davis) and further in view of Howard et al. U.S. Patent Publication (2010/0169237; hereinafter: Howard, in IDS filed September 10, 2020) 

Claims 7 and 17
As to claims 7 and 17, the combination of Chougule, Basu, Maggioncalda, and Davis discloses all the elements in claim 1, as noted above, a but do not appear to explicitly disclose wherein modifying the value associated with each of the first and second value areas in the chart comprises maintaining prior values associated with each of the non-connected locked value areas.

However, Howard discloses wherein modifying the value associated with each of the first and second value areas in the chart comprises maintaining prior values associated with each of the non-connected locked value areas (paragraph[0191]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Connors with the teachings of Basu, Maggioncalda, Davis, and Howard to lock selected values which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Connors with the teachings of Basu, Maggioncalda, Davis, and Howard to categorize and evaluate managers based on their investment strategies (Howard: paragraph[0011]).



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (408) 918-7548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152 
May 27, 2022